 

Case 20-10343-LSS Doc 3652 Filed 05/12/21 Pagelof4 |.
Q)eoe

DER Judge Vemma cdud SN - —_
® Wao Srv, My Howe \S Em GP Yan
\ 5
Xp upuck Wwe Coutts Pe cause GF SOA WRF ME GSC

Unided Wwe WEuelS at BOYSCOuk's Sramenies los Q)
ZX Sored 086, Wy nhrvig, Wicd vk Ould bead Mme @ Welles
Woy qDing, Lew We Lmeammg) aS & LOW can
WE WS MWe GUS GO’ Me Ping Elcles's OWeESsQa
(MME GSE GSI,

NPAL Neder Hred On\y wig QO‘ fage \pecGcuse Oy
mower farsed Med Daiuicys Wdner Weg T Wavited 46
Wecome a BSA Ane day Wecatre Orie 1 dss Vae~y oe
Cause Lever Peau COMPS Outside My COMM UVis it
NeWel Ween Miss Gon byomvone UVeSs My Mewes lS

@ ove ,WNEA_CYy MOlMer CAVE ME Pel MISSION TO Wave
Oy GSAT Vedd Uke T We Came Gposvve Vid Giauvid
Ok Nece nde PEOPe, .

Sap ZL Dud ator GE WSY 1 Deoole Lardark even vow,
GSA Shoned GWOald G Came MG Def A\neavwg GloOut al
Ye Lous edonks Wick We WIGS sOhwis +0 Viave FT Wa

 

 

 

   

WMS Bas Wcavpemmsg LMGASS MU Meas wr Oye le CGU

ANS Oud WQUd\ WA people advix bv) Gy Wiig C
\our,

 
z= Case 20-10343-LSS Doc 3652 Filed 05/12/21 Page 2of4

 

® pious,

MAN AS GVMid CrnO Cot 4e\ Wed 40 + Wey Would

© Yor iede ome Lao cody) 2 Yound OodWes Wis VSPPANWS,
Le Me Oily Made Me Wecome GOulle Loui oe Cause

oh Wwe Leas Wek DL WG) WiSide OF Me.

Qdery Deehewd anh wc Oe sc Gui Hew COmsgon Dur rh
‘) ePmgon 'b
Denk, duck mest We Camy Madier oye Ounrsak cd Cash's
WI LOA SAX MQ, CGMP GIRG'S Curdrie ay LDS Av : CleS
CDuniy, akougnk oa CLOr ot VA, Yeatsd lth NX ect
WitOUM MAMAS YES & Sfvenwncd WISTORY oh WOU

 

Sif Laeved honed Wook afecl (Wahoudmne AS be
couse TWerk uke me Vowis fa RIUS Ghid Would omhes:
Remare Wiwih TL rouldtape Was LAL, GSD LN Bag 40

MO AES GEL Mg GLI MH NOC be cau
DSA VGS COME UP, Love Cunidven Wak Ldowt Sfeah ohook

MARISSA WEEMS LBS Ler Mailed A GLOUGWIE Cady Vime
DE Sse ose \yer re Oak cick Chathvg
doo cl\ Wy AY Dis Lave veal) mois } XX

—Kosaths Nor Pal nme
wy Mas Make! Sul

 

“0 DA \natds NS

 

 
Case 20-10343-LSS Doc 3652 Filed 05/12/21 Page 3of4

~ =

* a = er]
WOICPA ie aS 7 ian Aaa -

 
 

Wi.

AY |

Case 20-10343-LSS Doc 3652 Filed 05/12/21 Page4of4

 

———

Ouktee Lowri Seleer -Qivewstein

[35A Bankr
Ra DenKeegtey Co “

 
